Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,213,803 to Meyer.
In Reference to Claim 1
Meyer discloses a fluid pump comprising: a pump section rotor (Fig. 2, rotor 35 is formed by two sections 35 A/B) which is centered about an axis and which rotates about said axis (Fig. 2, X), said pump section rotor having a pump section rotor central chamber (As showed in Fig. 2/4, the chamber formed by 35A/B) and a plurality of vane slots (Fig. 4, 41) arranged in a polar array centered about said axis such that each of said plurality of vane slots extend radially inward from an outer periphery of said pump section rotor and open into said pump section rotor central chamber; a pump section stator (Fig. 2, the pump stator is formed by element 15/27) having a pump section stator recess therein within which said pump section rotor is located, said pump section stator recess having a pump section stator recess peripheral surface which is eccentric (Fig. 2, X) to said axis (Fig. 2, Y); a plurality of vanes (Fig. 2, 65) which each extend in a direction parallel to said axis from a vane first end to a vane second end, each one of said plurality of vanes being received in a respective one of said plurality of vane slots (As showed in Fig. 2) such that each one of said plurality of vanes slides radially within its respective vane slot, said plurality of vanes defining a plurality of pumping chambers (As showed in Fig. 1) which expand and contract based on rotational position said pump section rotor relative to said pump section stator; and a positioning ring (Fig. 2, 60) located within said pump section rotor central chamber such that said positioning ring engages each of said plurality of vanes (As showed in Fig. 1) and such that said positioning ring urges each of said plurality of vanes into contact with said pump section stator recess peripheral surface, wherein said positioning ring is radially aligned with a midpoint (As showed in Fig. 2) between said vane first end and said vane second end of each of said plurality of vanes.
In Reference to Claim 2
Meyer discloses said pump section rotor central chamber includes a pump section rotor central chamber groove (As showed in Fig. 2, the rotor chamber is formed by 35A/B) which is annular in shape and extends radially outward, thereby defining a groove upper surface and a groove lower surface (As showed in Fig. 2, there are two inner surfaces, the Office considers that inner surfaces are upper and lower surfaces, and the ring (60) is positioned in the chamber formed by 35A/35B) such that said positioning ring is captured axially between said groove upper surface and said groove lower surface.
In Reference to Claim 3
Meyer discloses said pump section stator extends axially from a pump section stator upper end (Fig. 2, 26) to a pump section stator lower end (Fig. 2, 27) such that said pump section stator recess (As showed in Fig. 2, the Office considers the chamber formed by item 25, 15 and 27 is the recess) extends into said pump section stator from said pump section stator upper end and terminates at a pump section stator recess floor which is transverse to said axis, wherein a pump section stator central through passage (Fig. 2, 30) extends from said pump section stator recess floor to said pump section stator lower end; said pump section rotor includes a pump section rotor central portion (Fig. 2, 35B) which extends axially from a pump section rotor central portion upper end to a pump section rotor central portion lower end and which includes said plurality of vane slots; said pump section rotor also includes a pump section rotor lower portion (Fig. 2, 41) which extends axially from said pump section rotor central portion lower end to a pump section rotor lower portion lower end (As showed in Fig. 2, the contacting surface between the 35B and 27); and said pump section rotor lower portion fits within said pump section stator central through passage in a close sliding interface (As showed in Fig. 2).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,539,281 to Kramer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/1/2022